Name: 98/1/EC, Euratom: Council Decision of 18 December 1997 on a TACIS Civil Society Development Programme for Belarus for 1997
 Type: Decision
 Subject Matter: European construction;  political geography;  cooperation policy;  civil law;  economic policy
 Date Published: 1998-01-03

 Avis juridique important|31998D000198/1/EC, Euratom: Council Decision of 18 December 1997 on a TACIS Civil Society Development Programme for Belarus for 1997 Official Journal L 001 , 03/01/1998 P. 0006 - 0007COUNCIL DECISION of 18 December 1997 on a TACIS Civil Society Development Programme for Belarus for 1997 (98/1/EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community and the Treaty establishing the European Atomic Energy Community,Having regard to Council Regulation (Euratom, EC) No 1279/96 of 25 June 1996 concerning the provision of assistance to economic reform and recovery in the new independent States and Mongolia (1), and in particular to Article 3 (11) thereof,Having regard to the proposal from the Commission,Whereas the internal situation of Belarus has deteriorated, in particular since November 1996, leading to a step backwards in the process of democratization and the restriction of basic liberties and violations of human rights;Whereas, for this reason, no TACIS Indicative Programme 1996-1999 nor, consequently, any action programme could be negotiated with Belarusian authorities, although such programmes would normally form the basis of bilateral TACIS cooperation with a partner State, pursuant to Article 5 of Regulation (Euratom, EC) No 1279/96;Whereas the Council has adopted a position towards Belarus which is stated in the Conclusions of 24 February 1997, the Declaration of 29 April 1997 and the Conclusions of 15 September 1997, suspending cooperation with the Belarusian authorities in the absence of convincing efforts to proceed with the necessary democratic reforms, but offering assistance to Belarus in the process of democratization, in particular in two specific areas: human rights protection and freedom of the media;Whereas the Community has provided support for the process of democratization through budget line B7-7010, but that effort should be deepened and complemented by other measures;Whereas Article 3 (11) of Regulation (Euratom, EC) No 1279/96 allows the Council to take appropriate measures concerning assistance to a partner State when an essential element for the continuation of cooperation through assistance is missing, in particular in cases of violation of democratic principles and human rights;Whereas the Commission has proposed to the Council to set up a Civil Society Development Programme for Belarus in the framework of the 1997 TACIS programme as the appropriate measure towards Belarus;Whereas, even in the absence of a TACIS Indicative Programme 1996-1999 and, consequently, of an action programme for Belarus, the programme proposed by the Commission will be implemented in compliance with the appropriate procedures laid down in Regulation (Euratom, EC) No 1279/96, in particular Articles 6 and 8 thereof,HAS DECIDED AS FOLLOWS:Article 1 The TACIS Civil Society Development Programme for Belarus for 1997 is hereby approved for a maximum amount of ECU 5 million.Article 2 The Programme shall be implemented by the Commission, acting in accordance with the appropriate procedures laid down in Regulation (Euratom, EC) No 1279/96, in particular Articles 6 and 8 thereof.Article 3 This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 18 December 1997.For the CouncilThe PresidentF. BODEN(1) OJ L 165, 4. 7. 1996, p. 1.